CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, Neuberger Berman Alternative Funds (1933 Act File No. 333-122847; 1940 Act File No. 811-21715) (“Registrant”) hereby certifies (a)that the form of prospectus that would have been filed under paragraph (c) of Rule 497 with respect to Class R6 of Neuberger Berman Absolute Return Multi-Manager Fund, a series of the Registrant, would not have differed from the prospectus contained in Post-Effective Amendment No.33 to the Registrant’s Registration Statement (“Amendment No.33”), and (b)that Amendment No.33 was filed electronically. Dated: January 6, 2014 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
